Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed as amended/presented in Reply to Office Action (“Response”) filed 16 August 2022. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8 and 15:
Claim 1 (and similarly claims 8 and 15) discloses:
A method, comprising:
training, by a server device comprising a processor, based on explicit training data and implicit training data, a neural network to determine monetary values and sentimental values of objects;
receiving, by the server device, a first signal via a network, the first signal associated with object identification data representative of an identification of an object;
receiving, by the server device, a second signal via the network, the second signal associated with owner identification data representative of an owner of the object;
receiving, by the server device, a third signal via the network, the third signal associated with acquisition data representative of an acquisition of the object by the owner of the object;
generating, by the server device, using the neural network, monetary value data representative of a monetary value associated with the object based on the acquisition data and the object identification data;
receiving, by the server device, a fourth signal via the network, the fourth signal associated with light sensor data representative of an amount of light to which the object has been determined to have been exposed over a period of time;
generating, by the server device, using the neural network, sentimental value data representative of a sentimental value associated with the object based on the amount of light, wherein the sentimental value increases as the amount of light increases; and
sending, by the server device via the network, a fifth signal that causes value data comprising the monetary value data and the sentimental value data to be stored in a programmable identification tag device of the object.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 9-14 and 16-20 each depend from one of allowable claims 1, 8 and 15, and therefore claims 2-7, 9-14 and 16-20 are allowable for reasons consistent with those identified with respect to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627